Title: To Benjamin Franklin from Thomas Pownall, [1765–1775]
From: Pownall, Thomas
To: Franklin, Benjamin


New Portugall St. Saturday Morning [1765–1775]
Govr. Pownall presents his Compliments to Mr. Franklin and shou’d be very glad to the favour of his company to Dinner to Day. If he is engaged Govr. Pownall shou’d be very glad to see him any Part of this Evening if not otherwise engaged.
[Memo in Franklin’s hand:] Forts. and Indian Expenses. Ministers make an impossible Act and run mad that it will not execute.
